                               IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION
IN RE RICHARD M. OSBORNE, SR.                               CASE NO. 17-17361
                  Debtor                                    JUDGE ARTHUR I. HARRIS
                                                            CHAPTER 7

EMERGENCY MOTION OF DEBTOR RICHARD M. OSBORNE, SR. FOR IMMEDIATE TURNOVER OR
          RELEASE OF PERSONAL INCOME AND SOCIAL SECURITY PAYMENT,
           Richard M. Osborne, Sr., the debtor (“Debtor”), moves this Court for an order directing

the Chapter 7 trustee to immediately release from a hold she placed on two Erie Bank accounts

and to turnover his exempt personal income for the month of July 2019 and his June 26, 2019

social security payment, and to immediately set a hearing on the same. The Debtor needs relief

on an emergency basis as he has no personal funds at this time.

           Each month the Debtor receives as personal income $2,637 in Social Security payments,

$5,000 per month from the Estate of Jerome T Osborne, Sr. (“JTO Estate”) for his services as a

co-executor of that estate, and $12,500 per month payable from the JTO Estate to his wholly

owned company 5580 Woodside LLC for acting as the real estate manager for that estate. A

copy of the order setting forth the $5,000 compensation and the contract with the JTO Estate are

attached as Exhibit A.

           Prior to the conversion to Chapter 7 the Debtor’s Social Security payment was

automatically deposited into a checking account at Erie Bank (the “Personal Account”) and then

withdrawn from the Personal Account and put into his general debtor-in-possession operating

account. A copy of the June bank account statement and a current online balance report for the

Personal Account is attached as Exhibit B, (the Debtor has not received the July statement for

this account). Similarly, $12,500 per month was payable to 5850 Woodside LLC and deposited

into a checking account in the name of that entity also at Erie Bank (the ”Woodside Account”)

and then withdrawn and deposited into the DIP account each month. A copy of the June bank

account statement and a current online balance report for this account is attached as Exhibit C


                                            FILED 07/11/19 -1-
EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS

17-17361-aih             Doc 493                             ENTERED 07/11/19 15:41:38   Page 1 of 22
(the Debtor has also not received the July statement for this account.) Inadvertently, the July

payment of the $5,000 from the JTO Estate was deposited into the DIP account just prior to the

conversion to chapter 7.

           The court entered an order converting this case to Chapter 7 on July 3, 2019. Upon

appointment, the Chapter 7 trustee issued a directive to various banks directing that no funds

were to be withdrawn from any account in the name of the Debtor including the DIP account.

The Debtor acknowledges that the trustee is entitled to the non-exempt personal income of the

Debtor until the date of conversion, but the balance of the funds for July is property of the

Debtor. 11 USC § 1115(a)(2). The Debtor’s Social Security payment is exempt pursuant to 42

USC §402; 11 USC §541(c) and ORC §2329.66(a)(17). Seventy-five percent of the Debtor’s

income from personal services is exempt from the Chapter 7 estate pursuant to ORC

§2329.66(a)(13)(b). Deposit of the funds into an account does not change their status as exempt

assets. Daugherty v. Central Trust. Co. of N.E. Ohio, N.A.,28 Ohio St.3d 441, 504 N.E.2d 1100

(1986).

           The Trustee is therefore at most entitled to approximately 2.42% of the Debtors total

monthly income (3days divided by the 31 days in July times 25%) from the JTO Estate or

$423.39. Attempting to rectify this, the Debtor tried to deposit a check drawn on the DIP

Account for $4,515.50 representing the balance due him into the Personal Account (which of

course bounced). The Debtor also deposited $11,291.25 from the Woodside Account into the

Personal Account, but because of the hold those funds are blocked from the Debtor’s use.

           The Debtor is entitled to $19,713.61 of his monthly income for July. Therefore the

Debtor requests that the hold on the Personal Account and the Woodside Account be released

and he be free to use the funds on deposit in them, and that the Trustee immediately pay to the

Debtor $7,213.61 representing the balance due him.




                                            FILED 07/11/19 -2-
EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS

17-17361-aih             Doc 493                             ENTERED 07/11/19 15:41:38   Page 2 of 22
           THEREFORE, the Debtor respectfully requests that this Court enter an order setting an

immediate hearing on this matter and directing the Chapter 7 trustee to hold on the Personal

Account and the Woodside Account be released and he be free to use the funds on deposit in

them, and that the Trustee immediately pay to the Debtor $7,213.61 representing the balance due

him..

                                                         Respectfully submitted,
                                                         /s/ Frederic P. Schwieg, Esq.
                                                         Frederic P. Schwieg, Esq. (0030418)
                                                         Attorney at Law
                                                         2705 Gibson Dr
                                                         Rocky River, OH 44116
                                                         (440) 499-4506
                                                         (440) 398-0490
                                                         fschwieg@schwieglaw.com
                                                         Attorney for Debtor

                                                 CERTIFICATE OF SERVICE

A copy of this Motion for Turnover was served on the following on the date filed by Notice of Electronic Filing.
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Kari B. Coniglio
kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company



                                            FILED 07/11/19 -3-
EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS

17-17361-aih             Doc 493                             ENTERED 07/11/19 15:41:38              Page 3 of 22
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
mgazda@hendersoncovington.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home
Savings & Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
mhamed@kushnerhamed.com, kgross@kushnerhamed.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and coachhouses Unit
Owners' Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
tpycraft@ccj.com, bowman@ccj.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.


                                            FILED 07/11/19 -4-
EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS

17-17361-aih             Doc 493                             ENTERED 07/11/19 15:41:38   Page 4 of 22
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersro
man.com

Richard J. Thomas on behalf of Plaintiff Home Savings Bank
rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Debtor Richard M. Osborne
Leslie@Wargo-Law.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov
                                                         /s/ Frederic P. Schwieg, Esq.
                                                         Frederic P. Schwieg, Esq.




                                            FILED 07/11/19 -5-
EMERGENCY MOTION FOR TURNOVER REALESE OF FUNDS

17-17361-aih             Doc 493                             ENTERED 07/11/19 15:41:38   Page 5 of 22
                                               EXHIBIT
                                                   A




17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 6 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 7 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 8 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 9 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 10 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 11 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 12 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 13 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 14 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 15 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 16 of 22
                                                         EXHIBIT
                                                             B




17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 17 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 18 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 19 of 22
                                                               EXHIBIT
                                                                      C




17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 20 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 21 of 22
17-17361-aih   Doc 493   FILED 07/11/19   ENTERED 07/11/19 15:41:38   Page 22 of 22
